59 F.3d 166NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Milton C. INCIARTE, Plaintiff--Appellant,v.UNITED STATES MARSHAL'S SERVICE, Defendant--Appellee.Milton C. INCIARTE, Plaintiff--Appellant,v.UNITED STATES MARSHAL'S SERVICE, Defendant--Appellee.
Nos. 95-6006, 95-6460.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 18, 1995Decided:  June 20, 1995

Milton C. Inciarte, Appellant Pro Se.
Before NIEMEYER and WILLIAMS, C.J., and BUTZNER, Sr. C.J.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief, initially and on reconsideration, on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinions, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court in its order denying relief following reconsideration.  Inciarte v. United States Marshal's Serv., No. CA-94-1511-AM (E.D. Va.  Feb. 22, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED